PER CURIAM.
This was an action for money had and received; wherein the plaintiff sought to recover the sum of $3,000 paid by him upon a transaction which was void under the provisions of the Public Statutes of New Hampshire. There was no plea of the statute of limitations, and therefore there was, in our opinion, no question of unreasonable delay in bringing suit. The circuit court, therefore, erred in directing a verdict for the defendant upon the ground of unreasonable delay.
The judgment of the circuit court is reversed, with costs to the plaintiff in error.